Citation Nr: 0736103	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-34 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation greater than 
30 percent for a skin disability.

2.  Entitlement to a compensable disability evaluation for 
pulmonary tuberculosis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the veteran's claim of 
entitlement to a compensable disability evaluation for 
pulmonary tuberculosis; on appeal of an October 2005 rating 
decision in which the RO denied, in pertinent part, the 
veteran's claims for service connection for bilateral hearing 
loss and for tinnitus; and on appeal of a January 2007 rating 
decision which granted the veteran's claim for a disability 
evaluation greater than 10 percent for a skin disability 
(characterized as scleroderma morphea), assigning a 
30 percent evaluation effective August 31, 2006.  

The veteran disagreed with the January 2004 rating decision 
in February 2004.  He perfected a timely appeal on his claim 
for a compensable disability evaluation for pulmonary 
tuberculosis in July 2004 and requested a Travel Board 
hearing.  In May 2006, the veteran disagreed with the October 
2005 rating decision with respect to the denial of his 
service connection claims for bilateral hearing loss and for 
tinnitus.  He perfected a timely appeal on these claims in 
August 2006 and requested a Travel Board hearing.  The 
veteran disagreed with the January 2007 rating decision in 
February 2007, seeking a disability evaluation greater than 
30 percent for a skin disability.  He perfected a timely 
appeal on this claim in July 2007 and requested a Travel 
Board hearing, which was held at the RO in September 2007 
before the undersigned Acting Veterans Law Judge.

In September 2007, the undersigned Acting Veterans Law Judge 
granted a motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected skin disability has 
required constant medication for the past 12 months.

2.  The veteran's service-connected pulmonary tuberculosis 
has been inactive since June 1958 and is manifested by 
dyspnea on exertion, mild emphysematous changes in the lungs, 
and shortness of breath.  There is no clinical evidence of 
moderately advanced or far advanced lung lesions.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 60 percent evaluation 
for a skin disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7820-7806 (2007).

2.  The criteria for a compensable disability evaluation for 
pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6723 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's claim for a compensable 
disability evaluation for pulmonary tuberculosis, the RO 
provided the appellant with pre-adjudication notice in 
September 2003.  With respect to the veteran's claim for a 
disability evaluation greater than 30 percent for a skin 
disability, the RO provided the appellant with pre-
adjudication notice in May 2005.  The RO provided additional 
notice to the veteran in October 2006.  In response to all of 
this notice, the veteran notified VA in December 2006 that he 
had no further information or evidence to submit in support 
of his claims.

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.

The RO notified the veteran of the Dingess requirements by 
letters dated in June 2006 and March 2007.  While the June 
2006 Dingess notice was not provided prior to the initial 
adjudication of the veteran's claim for a compensable 
disability evaluation for pulmonary tuberculosis, it was 
provided prior to the initial adjudication of the veteran's 
claim for a disability evaluation greater than 30 percent for 
a skin disability.  The claimant has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  The veteran also 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The decision below is 
favorable to the veteran on the issue of entitlement to an 
disability evaluation greater than 30 percent for a skin 
disability.  And, as the claim of entitlement to a 
compensable disability evaluation for pulmonary tuberculosis 
is denied herein, no new disability rating or effective date 
for an award of benefits will be assigned.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; the veteran 
has not contended otherwise.  Thus, VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern. Francisco v. Brown, 7 Vet. App. 
55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

Skin Disability

The veteran's service-connected skin disability 
(characterized as scleroderma morphea) is evaluated as 
30 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7820-7806.  See 38 C.F.R. § 4.118, DC 7820-7806 
(2007).

Under DC 7820, skin infections not listed elsewhere in the 
Rating Schedule (including bacterial, fungal, viral, 
treponemal, and parasitic diseases) are rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending on the predominant disability.  
38 C.F.R. § 4.118, DC 7820 (2007).  In this case, since the 
predominant disability is dermatitis, the veteran's service-
connected skin disability is evaluated under DC 7806 
(dermatitis or eczema).  38 C.F.R. § 4.118, DC 7806 (2007).  

As relevant to this appeal, an evaluation of 30 percent is 
available under DC 7806 where dermatitis affects 20 to 
40 percent of the entire body or 20 to 40 percent of the 
exposed areas of the body or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  The maximum evaluation of 
60 percent is available under DC 7806 where dermatitis 
affects more than 40 percent of the entire body or more than 
40 percent of the exposed areas of the body or requires 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Id.

The recent medical evidence shows that, on VA examination in 
August 2005, the veteran complained of chronic itching and 
skin thinning since developing dermatophytosis of the feet 
during active service in the Caribbean in 1944.  His skin 
condition resulted in exudation, itching, and crusting that 
occurred constantly.  It did not involve any areas that were 
exposed to the sun.  In the past 12 months, the veteran only 
had received topical medication for his skin condition.  
Physical examination showed signs of skin disease in both 
feet and lower legs with exfoliation, tissue loss of less 
than 6 square inches, induration of less than 6 square 
inches, inflexibility of less than 6 square inches, 
hypopigmentation of less than 6 square inches, and 
hyperpigmentation of less than 6 square inches.  There was no 
ulceration, crusting, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  The skin lesion coverage relative to 
the whole body was 5 percent.  The skin lesions were not 
associated with systemic disease and were not manifest in 
connection with a nervous condition.  The diagnosis was 
dermatophytosis pedis.

On VA examination in November 2006, the VA examiner stated 
that the veteran had been suffering from scleroderma morphea 
(or chronic hardening and thickening of the skin and 
subcutaneous tissue) for 63 years.  The veteran experienced 
constant itching, shedding, and crusting as a result of his 
skin disease.  His skin disease involved areas that were 
exposed to the sun, including the head, face, hands, and 
neck.  In the past 12 months, the veteran had received 
hydroxyzine constantly that had resulted in side effects of 
fatigue and dizziness.  Physical examination showed alopecia 
areata with loss of all body hair, erythematous papules, and 
skin excoriations.  The veteran's skin condition was 
scattered across the entire body surface area with 
exfoliation, crusting, and hyperpigmentation and abnormal 
texture of less than 6 square inches.  There was no 
ulceration, tissue loss, induration, inflexibility, 
hypopigmentation, or limitation of motion.  The skin lesion 
coverage of the exposed areas was 3 percent.  The skin lesion 
coverage relative to the whole body is 20 percent.  The 
veteran's skin lesions were not associated with systemic 
disease and were not manifested in connection with a nervous 
condition.  The VA examiner stated that the veteran's skin 
rash had been present for 63 years.  The diagnosis was 
scleroderma morphea due to subjective itchy crusting, scaling 
lesions over the entire body and objective evidence of 
multiple scattered plaques over the entire body surface area.  

VA clinical records show that, on outpatient treatment in 
April 2006, it was noted that the veteran's history included 
alopecia totalis of unknown etiology, bed sheet pruritus all 
over the skin, and a differential diagnosis of delayed type 
hypersensitivity reaction or involvement of a T-cell 
lymphoproliferative disorder.  Physical examination showed 
multiple skin excoriations secondary to itching and huge 
scars on the back with hypopigmented sclerotic scars on the 
lower back, no patchy rash or psoriatic rash significant for 
cutaneous T-cell lymphoma (CTCL), multiple seborrheic 
keratoses on the right and left temples and on the back, and 
no actinic keratosis on the face, ears, or scalp.  The 
assessment was alopecia totalis of unknown etiology, a 
history of actinic keratosis not seen on examination, and 
persistent pruritus all over the body.  The veteran was 
prescribed oral medication and topical creams. 

On VA outpatient treatment in July 2006, the veteran 
complained of consistent and persistent itching and 
generalized pruritus.  Physical examination showed eczematoid 
rashes on the lower extremities and on the lower back and the 
buttocks, upper extremities, face, and chest were clear.  The 
assessment was eczematoid dermatitis.

In November 2006, the veteran complained of constant itching 
despite constant medication.  He reported a long history of 
pruritus that had begun more than 14 years earlier and had no 
clear explanation.  A recent biopsy had shown lichenified 
dermatitis and mostly a contact dermatitis with no evidence 
of CTCL cancer or scleroderma.  The assessment was eczematous 
dermatitis and the veteran was noted to be on medication.  
Following subsequent outpatient treatment in January 2007, 
the assessment was chronic eczematous dermatitis; the veteran 
was noted be on steroid medication.  

The Board finds that the preponderance of the evidence 
supports the assignment of a 60 percent evaluation for the 
veteran's service-connected skin disability.  As seen on VA 
examination in November 2006, the veteran's skin disability 
required constant medication for the past 12 months.  The 
diagnosis was changed in November 2006 from dermatophytosis 
pedis to scleroderma morphea due to subjective itchy crusting 
and scaling lesions over the entire body and objective 
evidence of multiple scattered plaques over the entire body 
surface area.  Subsequent VA outpatient treatment records 
dated in 2006 and 2007 show that the veteran's service-
connected skin disability continues to require constant 
medication for treatment and was manifested by rashes, scars, 
and multiple seborrheic and actinic keratoses all over his 
body.  These records also show that the veteran continues to 
complain of constant skin itching.  Further, the veteran 
testified at his Travel Board hearing that his skin symptoms 
included constant itching, crusting, and scaling in areas all 
over his body.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005) (holding that a veteran is competent to testify on 
factual matters of which he has first-hand knowledge).
 
The Board finds that the symptomatology of the veteran's 
service-connected skin disability more closely approximates 
the criteria for a 60 percent disability evaluation under 
DC 7820-7806.  See 38 C.F.R. § 4.118, DC 7820-7806 (2007).  

Pulmonary Tuberculosis

The veteran was granted service connection for pulmonary 
tuberculosis in August 1958.  The schedular criteria in 
effect at that time provided for graduated ratings for 
tuberculosis after it was determined to be inactive.  Public 
Law 90-493 repealed section 356 of title 38 which provided 
graduated ratings for inactive tuberculosis.  However, the 
repealed section still applies in the case of any veteran who 
on August 18, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  See 38 C.F.R. §§ 4.89, 4.96, 
4.97.  

In this case, the veteran's disability is evaluated under the 
schedular criteria for diseases of the lungs and pleura-- 
tuberculosis, pertaining to ratings for pulmonary 
tuberculosis entitled on August 19, 1968.  Under Diagnostic 
Code 6723, inactive pulmonary tuberculosis is to be evaluated 
based either upon the length of time since the active disease 
process, or upon the residual effects of the condition while 
active.  A 100 percent rating is warranted for active 
tuberculosis and for the two years following the date of 
inactivity.  Thereafter, for the next four years or up to six 
years after the date of inactivity, a 50 percent rating is 
warranted.  For the next five years, or to 11 years after the 
date of inactivity, a 30 percent rating will be granted.  A 
30 percent rating is also warranted for the diagnosis of far- 
advanced lesions at any time while the disease process was 
active.  38 C.F.R. § 4.97.

In cases where there were moderately advanced lesions during 
the active stage, or continued disability, emphysema, dyspnea 
on exertion or other impairment of health attributable to 
tuberculosis, a 20 percent rating will be warranted.  In all 
other cases, a noncompensable rating will be effectuated for 
inactive tuberculosis.  38 C.F.R. § 4.97, Diagnostic Code 
6723 (although 38 C.F.R. § 4.97 was amended, effective 
October 7, 1996, the criteria for rating pulmonary 
tuberculosis where a veteran was entitled to compensation on 
August 19, 1968, were not changed). 

The recent medical evidence shows that, on VA chest x-ray in 
May 2003, the veteran's heart and mediastinal contours were 
stable, the left mid-lung parenchyma scar was stable, and 
there were no confluent infiltrates or effusions.

On VA examination in October 2003, the veteran's tuberculosis 
symptoms were shortness of breath.  Physical examination 
showed symmetric breath sounds, no rhonchi or rales, an 
expiratory phase within normal limits, no structural damage 
to the lungs, no hospitalization for more than 6 months due 
to tuberculosis, a regular heart rate and rhythm with no 
murmur, gallops, heaves, or thrills, no evidence of 
congestive heart failure, cardiomegaly, or cor pulmonale, and 
atrial fibrillation.  The chest x-ray showed cardiomegaly, at 
least three ovoid calcifications projected over the left 
upper lobe, and mild pleural thickening.  The diagnoses was 
cardiomegaly, severe lung restriction, and low vital 
capacity.

On VA outpatient treatment in May 2006, the veteran had no 
specific complaints.  He denied wheezing, cough, syncope, 
chest pain, and paroxysmal nocturnal dyspnea.  He reported 
shortness of breath with about 30 feet of ambulation.  His 
pulmonary problems included chronic obstructive pulmonary 
disease and pulmonary tuberculosis.  A computerized 
tomography (CT) scan in May 2004 had shown left upper lobe 
granuloma, a questionable soft tissue scar, and splenic 
granuloma that was probably consistent with an old 
tuberculosis infection.  No changes were noted on a May 2005 
CT scan.  Physical examination showed moderate air movement 
in the chest and a clear chest to auscultation bilaterally.  
The assessment was dyspnea on exertion that appeared stable.

On VA outpatient treatment in July 2007, the veteran 
complained of wheezing every 4-5 hours with shortness of 
breath that had worsened in the last month.  He was able to 
walk only 15-20 yards before experiencing shortness of 
breath.  A CT scan of the veteran's thorax in May 2006 showed 
stable subcentimeter pulmonary parenchymal nodules, 
cardiomegaly, and punctate calcifications within the spleen 
consistent with calcified granulomas.  Physical examination 
showed that the veteran breathed easily at rest and 
experienced shortness of breath after walking 20 feet, a 
regular heart rate and rhythm with no murmurs, rubs, or 
gallops, bibasilar faint crackles in the lungs, poor air 
movement and inspiratory/expiratory effort, and no wheezes.  
The VA examiner stated that he could not rule out ischemia, 
congestive heart failure, or interstitial lung disease as 
contributing to the veteran's shortness of breath.  Severe 
obstructive lung disease also was certainly contributory.  
The assessment was a history of tuberculosis, marked dyspnea 
on exertion, severe obstructive physiology that was markedly 
responsive to bronchodilators, and mild emphysematous 
changes, air trapping, and marked cardiomegaly on CT scan.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
evaluation for pulmonary tuberculosis.  The veteran's 
pulmonary tuberculosis has been inactive since June 1958.  
Since the veteran filed his claim for increase in July 2003, 
the ratings for inactive pulmonary tuberculosis up to 
11 years after the date of inactivity (in this case, June 
1958) are not applicable.  Although the veteran's recent CT 
scans showed mild emphysematous changes in his lungs, and 
although he continues to experience dyspnea on exertion, the 
veteran's lung lesions have been stable throughout the appeal 
period.  Simply put, there is no clinical evidence of 
moderately advanced lesions or far advanced lesions diagnosed 
while the veteran's pulmonary tuberculosis was active almost 
50 years ago such that a compensable disability evaluation 
for service-connected pulmonary tuberculosis is warranted.


ORDER

A disability evaluation of 60 percent for a skin disability 
is granted.

Entitlement to a compensable disability evaluation for 
pulmonary tuberculosis is denied.


REMAND

The veteran contends that he incurred bilateral hearing loss 
and tinnitus during active service as a result of in-service 
noise exposure from aircraft-mounted machine guns and 
cannons.  He contends that his in-service duties as a radio 
gunner aboard a dive bomber and participation in multiple 
combat missions contributed to his currently diagnosed 
bilateral hearing loss and tinnitus.  The veteran's most 
recent VA examination in July 2005 diagnosed bilateral 
hearing loss and tinnitus; however, the VA examiner was 
unable to determine, without resorting to speculation, 
whether the veteran's bilateral hearing loss and tinnitus was 
due to aging or his claimed in-service noise exposure.  There 
are no service personnel records currently associated with 
the claims file which would verify the veteran's claimed 
combat service.  It does not appear that the RO has attempted 
to obtain the veteran's service personnel records in order to 
verify that he served in combat.  Thus, on remand, the RO 
should obtain the veteran's service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and 
request that NPRC provide a complete copy 
of the veteran's available service 
personnel records, to include his 
DD Form 214.  All records obtained from 
NPRC should be associated with the claims 
file.  A copy of any response(s) from 
NPRC, to include a negative reply, should 
be associated with the claims file.

2.  Contact the veteran and/or his service 
representative and ask them to provide 
copies of any available service personnel 
records, to include his DD Form 214, that 
may be in their possession.  All records 
provided should be associated with the 
claims file.  

3.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC which 
addresses all evidence associated with the 
record since the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


